Citation Nr: 0801157	
Decision Date: 01/11/08    Archive Date: 01/22/08

DOCKET NO.  05-08 955	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Montgomery, Alabama


THE ISSUE

Entitlement to a higher initial disability rating for the 
residuals of a fracture of the left ankle, evaluated as zero 
percent (noncompensable) disabling for the period from 
February 11, 2003, through April 13, 2004; and evaluated as 
10 percent disabling from April 14, 2004.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran




ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Counsel 


INTRODUCTION

The veteran served on active duty from April 1965 to January 
1969.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a September 2003 decision of the RO that, in 
part, granted service connection for residuals of a fracture 
of the left ankle evaluated as 0 percent (noncompensable) 
disabling effective February 11, 2003.  The veteran timely 
appealed for a compensable disability evaluation.

In June 2005, the veteran testified during a hearing before 
RO personnel.  Later that same month, the RO increased the 
disability evaluation to 10 percent for residuals of a 
fracture of the left ankle, effective April 14, 2004.

Because higher evaluations are available for residuals of a 
fracture of the left ankle, and the veteran is presumed to 
seek the maximum available benefit for a disability, the 
claim remains on appeal.  See AB v. Brown, 6 Vet. App. 35, 38 
(1993).


FINDINGS OF FACT

1.  For the period from February 11, 2003, through April 13, 
2004, the veteran's residuals of a fracture of the left ankle 
have been manifested primarily by slight limitation of 
plantar flexion and dorsiflexion with pain and stiffness, and 
additional functional loss due to pain and occasional flare-
ups; inflammation, tenderness, or symptoms productive of 
marked limitation of motion are not demonstrated.

2.  For the period from April 14, 2004, the veteran's 
residuals of a fracture of the left ankle have been 
manifested by X-ray evidence of osteoarthritis, and moderate 
limitation of plantar flexion and dorsiflexion with pain and 
stiffness; no additional motion loss due to fatigue, 
weakness, incoordination, or repetitive use is demonstrated, 
and symptoms productive of marked limitation of motion are 
not demonstrated. 


CONCLUSIONS OF LAW

1.  For the period from February 11, 2003, through April 13, 
2004, the criteria for an initial disability rating of 10 
percent for residuals of a fracture of the left ankle have 
been met.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.102, 3.159, 
3.321, 4.1, 4.7, 4.40, 4.45, 4.59, 4.71, Plate II, 4.71a, 
Diagnostic Code 5271 (2007).

2.  For the period from April 14, 2004, the criteria for a 
disability rating in excess of 10 percent for residuals of a 
fracture of the left ankle have not been met.  38 U.S.C.A. 
§ 1155; 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.7, 4.40, 
4.45, 4.59, 4.71, Plate II, 4.71a, Diagnostic Codes 5003, 
5271, 5284 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2006); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held that 
proper VCAA notice should notify the veteran of:  (1) the 
evidence that is needed to substantiate the claim(s); (2) the 
evidence, if any, to be obtained by VA; (3) the evidence, if 
any, to be provided by the claimant; and (4) a request by VA 
that the claimant provide any evidence in the claimant's 
possession that pertains to the claim(s).
 
Through April 2004 and March 2006 letters, the RO notified 
the veteran of elements of service connection, the evidence 
needed to establish each element, and evidence of increased 
disability.  These documents served to provide notice of the 
information and evidence needed to substantiate the claim.

VA's letters notified the veteran of what evidence he was 
responsible for obtaining, and what evidence VA would 
undertake to obtain.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b).  VA informed him that it would make reasonable 
efforts to help him get evidence necessary to support his 
claim, particularly, medical records, if he gave VA enough 
information about such records so that VA could request them 
from the person or agency that had them.

Each of the letters asked him if he had any additional 
evidence to submit, and thereby put him on notice to submit 
information or evidence in his possession. 

Notice to a claimant pursuant to the VCAA should be provided 
prior to the initial adverse decision.  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

The documents meeting the VCAA's notice requirements were 
provided to the veteran after the rating action on appeal.  
Notwithstanding the March 2006 letter, the timing deficiency 
was remedied by the fact that the veteran's claim was re-
adjudicated by the agency of original jurisdiction after 
notice was provided.  Mayfield, 444 F.3d at 1334; Sanders v. 
Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  The veteran 
submitted no additional evidence following issuance of the 
March 2006 letter; hence, no re-adjudication followed, and no 
supplemental statement of the case (SSOC) was issued.

The March 2006 letter provided the veteran with notice as to 
how VA assigns a disability rating and an effective date for 
any award of increased benefits on appeal for service-
connected disabilities.

The Board finds that there is no indication that any 
additional action is needed to comply with the duty to assist 
the veteran.  The RO has obtained copies of the veteran's 
service medical records and outpatient treatment records, and 
has arranged for the veteran to undergo VA examinations in 
connection with the claim on appeal, reports of which are of 
record.  The veteran has not identified, and the record does 
not otherwise indicate, any existing pertinent evidence that 
has not been obtained.

Given these facts, it appears that all available records have 
been obtained.

There is no further assistance that would be reasonably 
likely to assist the veteran in substantiating the claim.  
38 U.S.C.A. § 5103A(a)(2).

II.  Analysis

Initially it is noted that by the currently appealed 
September 2003 decision, service connection was established 
for the residuals of a left ankle fracture, based on a review 
of the evidence which indicated that the veteran slipped and 
fell, braking his left ankle, and that this was the result of 
his right leg prosthesis slipping (service connection is in 
effect for a right below knee amputation).  The veteran 
claims that a compensable evaluation is warranted prior to 
April 14, 2004, and that a higher evaluation than 10 percent 
is warranted from April 14, 2004.  

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  

When a question arises as to which of two ratings apply under 
a particular diagnostic code, the higher evaluation is 
assigned if the disability more closely approximates the 
criteria for the higher rating.  38 C.F.R. § 4.7.  

In view of the number of atypical instances it is not 
expected, especially with the more fully described grades of 
disabilities, that all cases will show all the findings 
specified.  Findings sufficiently characteristic to identify 
the disease and the disability there from, and above all, 
coordination of rating with impairment of function will, 
however, be expected in all instances.  38 C.F.R. § 4.21 
(2007).

After careful consideration of the evidence, any reasonable 
doubt remaining is resolved in favor of the veteran.  
38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 4.3 (2007).

For disabilities evaluated on the basis of limitation of 
motion, VA is required to apply the provisions of 38 C.F.R. 
§§ 4.40, 4.45 (2007), pertaining to functional impairment.  
The Court has instructed that in applying these regulations 
VA should obtain examinations in which the examiner 
determined whether the disability was manifested by weakened 
movement, excess fatigability, incoordination, or pain.  Such 
inquiry is not to be limited to muscles or nerves.  These 
determinations are, if feasible, to be expressed in terms of 
the degree of additional range-of-motion loss due to any 
weakened movement, excess fatigability, incoordination, or 
pain.  DeLuca v. Brown, 8 Vet. App. 202 (1995); see also 
Johnston v. Brown, 10 Vet. App. 80, 84-5 (1997); 38 C.F.R. 
§ 4.59 (2007).

Degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  When, however, the limitation of motion of the 
specific joint or joints involved is noncompensable under the 
appropriate diagnostic codes, a 10 percent evaluation is 
assignable each such major joint or group of minor joints 
affected by limitation of motion, to be combined, not added, 
under Diagnostic Code 5003.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5003.

The RO has evaluated the residuals of a fracture of the left 
ankle under 38 C.F.R. § 4.71a, Diagnostic Code 5271, as zero 
percent (noncompensable) disabling for the period from 
February 11, 2003, through April 13, 2004; and as 10 percent 
disabling from April 14, 2004, on the basis of moderate 
limitation of motion.  

As previously noted, degenerative joint disease is evaluated 
on the basis of limitation of motion.  Diagnostic Code 5003.  
The standard ranges of motion of the ankle are 20 degrees of 
dorsiflexion and 45 degrees of plantar flexion.  38 C.F.R. 
§ 4.71, Plate II.

In the absence of limitation of motion, a 10 percent 
evaluation will be assigned where there is X-ray evidence of 
involvement of two or more major joints or two or more minor 
joint groups.  A 20 percent evaluation will be assigned where 
there is X-ray evidence of involvement of two or more major 
joints or two or more minor joint groups and there are 
occasional incapacitating exacerbations.  The 10 and 
20 percent evaluations based on X-ray evidence may not be 
combined with ratings based on limitation of motion.  
38 C.F.R. § 4.71a, Diagnostic Code 5003.

Moderate limitation of motion of an ankle warrants a 10 
percent evaluation.  A 20 percent rating requires marked 
limitation of motion, and is the maximum rating under this 
diagnostic code.  38 C.F.R. § 4.71a, Diagnostic Code 5271.

Records show that the veteran underwent open reduction and 
internal fixation of the left distal fibula in January 2002.  

The report of an April 2003 VA examination noted mild 
functional loss, status-post left distal fibula.

The report of a June 2004 VA examination noted mild 
osteoarthritis of the left ankle and mild functional loss in 
the range of motion due to pain.

On multiple VA examinations during the appeal period, 
dorsiflexion of the veteran's left ankle has ranged from 10 
degrees to 18 degrees with pain, and plantar flexion of the 
left ankle has been limited to 35 degrees with pain and 
stiffness. While range of motion of the veteran's left ankle 
has been limited by pain, the June 2004 examiner found no 
additional loss of range of motion with repetitive use.

The veteran has reported difficulties with walking and stair 
climbing and prolonged standing, although he reportedly used 
neither a cane nor an ankle brace.  While the veteran has a 
prosthesis in place on the right extremity due to a below-
knee amputation, no examiner has described gait problems 
associated with residuals of the left ankle fracture.  There 
is no evidence of pronation deformity, or of an inability to 
"heel to toe" walk that can be reflective of a marked 
limitation of motion.
   
The veteran testified that he has pain and a burning 
sensation in his ankle when walking, and that he takes pain 
medication.  He also reported occasional flare-ups.  

For the period from February 11, 2003, through April 13, 
2004, the Board finds that the evidence more nearly 
approximates the criteria for an initial 10 percent 
disability rating under Diagnostic Code 5271.  38 C.F.R. 
§ 4.7, 4.21.  His symptoms have been productive of functional 
loss due to pain and stiffness since the grant of service 
connection.  

For the period from April 14, 2004, the evidence reflects 
moderate limitation of motion with pain in plantar flexion 
and in dorsiflexion of the left ankle.  The veteran is 
apparently able to do repetitive motions without 
fatigability, weakness, or incoordination, or without 
additional limited motion.  Marked limitation of motion is 
not shown.  Hence, no more than the currently assigned 
10 percent disability rating is warranted under Diagnostic 
Code 5271 at any time.  DeLuca v. Brown, 8 Vet. App. at 204-
07; 38 C.F.R. §§ 4.7, 4.21 (2007).  Accordingly, staged 
rating, pursuant to Fenderson, is not applicable.

Alternatively, the veteran's residuals of a fracture of the 
left ankle could be evaluated under 38 C.F.R. § 4.71a, 
Diagnostic Code 5284, as a foot injury.  Moderate residuals 
of foot injuries warrant a 10 percent evaluation. A 20 
percent rating requires moderately severe residuals. Severe 
residuals of foot injuries warrant a 30 percent evaluation. A 
40 percent evaluation requires that the residuals be so 
severe as to result in actual loss of use of the foot. 38 
C.F.R. § 4.71a, Diagnostic Code 5284.

The terms "moderate" and "severe" are not defined by 
regulation; however, the overall regulatory scheme 
contemplates a 10 percent rating in cases of ankylosis in 
good weight bearing position, or problems so disabling that 
there is atrophy, disturbed circulation and weakness (10 
percent being a minimum rating), or where there is inward 
bowing of the tendo achillis with pain on manipulation and 
use, or definite tenderness with dorsiflexion of the great 
toe and limitation of dorsiflexion of the ankle; a 30 percent 
rating is contemplated in cases of marked deformity.   See 38 
C.F.R. § 4.71a, Diagnostic Codes 5276, 5277, 5278.  

In this case, the evidence contains no findings suggesting 
that the veteran's residuals of a fracture of the left ankle 
at any time approximate the criteria for an evaluation in 
excess of 10 percent under any diagnostic code.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. §§ 4.7, 4.21.  Ankylosis is not 
demonstrated.  In fact, the June 2004 examiner found no 
inflammation, no tenderness to palpation, and no pain with 
movement to warrant a disability rating in excess of 10 
percent under Diagnostic Code 5284.

For the foregoing reasons, the preponderance of the evidence 
is in favor of an initial 10 percent, but no higher, 
evaluation for the period from February 11, 2003.  The weight 
of the evidence is against the grant of a disability rating 
in excess of 10 percent at any time for the veteran's claim.  
38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.7, 4.21 (2007).




ORDER

An initial disability evaluation of 10 percent for the 
veteran's residuals of a fracture of the left ankle, for the 
period from February 11, 2003, through April 13, 2004, is 
granted.

A disability evaluation in excess of 10 percent for the 
veteran's residuals of a fracture of the left ankle, for the 
period from April 14, 2004, is denied.



____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


